     Case 2:20-cv-00753-KJM-JDP Document 11 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Shannon O. Murphy, Sr.,                                No. 2:20-cv-00753-KJM-JDP
12                             Plaintiff,                   ORDER
13           v.
14
     Allstate Insurance Company,
15
                               Defendant.
16

17          The magistrate judge dismissed Plaintiff Shannon Murphy’s complaint with leave to

18   amend within thirty days. ECF No. 6. Murphy moves for reconsideration of that order.

19   ECF No. 6.
20          A district judge may consider timely requests to “modify or set aside any part of the order

21   that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); see also 28 U.S.C.

22   § 636(b)(1)(A); E.D. Cal. L.R. 303(f). The court has reviewed the magistrate judge’s order and

23   finds no clear errors or holdings contrary to law. Murphy has also filed the amendment permitted

24   by the magistrate judge’s order, although not within the thirty-day period permitted by the

25   magistrate judge’s order. ECF No. 9. To the extent necessary, the court permits that late filing

26   nunc pro tunc.

27          The motion for reconsideration, ECF No. 7, is denied. This matter is referred back to the

28   Magistrate Judge for all pretrial purposes as provided by this District’s Local Rules.

                                                      1
    Case 2:20-cv-00753-KJM-JDP Document 11 Filed 04/12/21 Page 2 of 2


1        IT IS SO ORDERED.

2   DATED: April 12, 2021.

3




                                        2
